Citation Nr: 0022185	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-02 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased original rating evaluation for 
service connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971, to include a period of service in the Republic of 
Vietnam from June 1970 to June 1971.  He was awarded the 
Combat Infantryman's Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which determined that the veteran's 
service connected PTSD warranted an increased evaluation of 
50 percent.  The veteran expressed a timely disagreement with 
the assigned disability rating, and subsequently perfected an 
appeal.


FINDING OF FACT

The veteran's service connected PTSD is manifested by 
nervousness, depression, anxiety, nightmares, insomnia, 
startle response, isolation, intrusive thoughts, suicide 
ideations, and severe impairment of interpersonal 
relationships.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
and no more have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to this claim; describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The schedular criteria for evaluating PTSD is as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1999).

The Board notes in passing that effective November 7, 1996 38 
C.F.R. Part 4, was amended with regard to rating mental 
disorders, including PTSD. ,61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
of entitlement to an increased disability rating was filed in 
June 1998, after the regulatory change occurred, he is 
entitled only application of current the version.  Cf. Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  


Factual Background

As noted in the Introduction, the veteran served in combat 
during his tour of duty in the Republic of Vietnam.  He was 
awarded entitlement to service connection for PTSD by rating 
action of the RO dated in May 1995, wherein a 30 percent 
evaluation.  That rating was based on the medical evidence 
then of record, including the report of a September 1994 VA 
psychiatric examination in which the veteran's Global 
Assessment of Functioning (GAF) was assessed by the examiner 
as 70.  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. 

In June 1998, the veteran submitted a claim for an increased 
rating evaluation for his service connected PTSD.  The 
veteran contended that his service-connected PTSD had become 
more severe during the preceding year.  By rating action 
dated in September 1998, the RO determined that the veteran 
was entitled to a 50 percent rating evaluation for his 
service connected PTSD, effective as of June 23, 1998.  As 
discussed in the Introduction, he has appealed that 
determination.

A review of the veteran's claims file reveals progress notes 
from the VA vocational rehabilitation center dated in June 
1998 and July 1998.  The veteran indicated that he had lost 
his career as a certified nurse assistant because of a felony 
conviction which stemmed from an assault on a group of 
teenagers he felt were menacing some tourists.  He further 
indicated that he sought vocational rehabilitation as he was 
moving closer to readiness for employment.

The veteran underwent a VA examination in July 1998.  He 
reported that he had been primarily homeless for the past 
four years.  He stated that he lost his job as a certified 
nurse assistant because of a felony assault conviction.  He 
indicated that he experienced an increase in nightmares and 
flashbacks; daily intrusive thoughts about his combat 
experiences in Vietnam; and feelings of guilt regarding an 
injury to a fellow soldier.  Mental status examination 
revealed that the veteran was in a chronically dysphoric mood 
and that he displayed a blunted affect.  He reported 
recurrent suicidal ideation without current plan, and without 
homicidal or psychotic ideation.  He indicated occasional 
flashbacks wherein he hears helicopters and machine gun fire.  
His recent and remote memory abilities appeared to be within 
the average range.  There was no evidence of thought disorder 
or significant cognitive impairment.  The examiner indicated 
that the veteran persistently re-experiences events from 
Vietnam, that he persistently avoids stimuli associated with 
such events, and that he suffers from persistent symptoms of 
increased arousal.    He was also said to have secondary 
symptoms of major depressive disorder, markedly diminished 
interest in significant activities, insomnia, feelings of 
worthlessness, inappropriate guilt, and recurrent thoughts of 
death.  The veteran was also said to meet the criteria for 
alcohol dependence in partial remission.  He was said to be 
severely socially, industrially, and emotionally impaired.  
The diagnosis included Axis I: Chronic and severe PTSD; 
chronic, recurrent and severe major depressive disorder 
without psychotic features, secondary to PTSD; and alcohol 
dependence in partial remission.  The veteran was assigned a 
Global Assessment of Functioning (GAF) code of 43, serious 
impairment in social and occupational functioning.

The veteran also underwent a Social and Industrial Survey 
evaluation in July 1998.  He reported that he had been in and 
out of shelters in the Portland area for the last year.  He 
reported having one friend with whom he corresponds by letter 
on a monthly basis, and that he also corresponds with his 
sister about once every two months. He indicated that he had 
not worked in over eight years as he would get stressed out 
working at two different nursing homes.  He indicated that he 
volunteers at a downtown chapel two to three times per week 
handing out food and clothes.  He also indicated that he 
attends mass daily and eats his meals at food centers and 
shelters, and that he attends alcoholics anonymous meetings 
three to four times per week.  The veteran reported increased 
sleep problems and nightmares regarding his service in 
Vietnam.  He reported regular intrusive thoughts triggered by 
loud noises, smells, diesel oil or hay fields.  He indicated 
that his startle response has increased and that continued to 
have hypervigilence symptoms.  He indicated that he has more 
tendency to isolate himself and less motivation to interact 
with people.  He reported symptoms associated with anxiety, 
nervousness and anger.  He indicated that he had difficulty 
concentrating and with his short-term memory.  He reported 
depression and suicidal ideations.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well- 
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  The veteran has stated that the symptoms of 
his service-connected PTSD have increased.  The Board thus 
concludes that the veteran has presented a well- grounded 
claim for an increased rating for his service- connected 
disorder.

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107 (West 1991).  In this case, 
there is a recent VA psychiatric examination and a VA report 
of Social and Industrial Survey of record.  There is, in the 
opinion of the Board, ample medical and other evidence of 
record.  There is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claim.  Thus, no further development 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria, in this case 38 C.F.R. § 4.130 
(1999).  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Discussion

As discussed above, a 70 percent disability rating for PTSD 
requires "occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The evidence of record shows that the veteran is homeless and 
has not worked for several years.  He avoids contact with 
others and by his own admission has not had a romantic 
relationship since his marriage failed in the early 1980's.  
He has a conviction for assault and there is other evidence 
eof record that he may be prone to violent outbursts, 
including those directed to his supervisors at work.  He has 
been assigned a GAF of 43, which is indicative of serious 
symptoms and serious impairment in social and occupational 
functioning.  [GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).]

It is clear that the veteran does not have all of the 
symptomatology consistent with a 70 percent rating.  For 
example, he is described as being adequately groomed; his 
speech is evidently normal; and there is no evidence of 
spatial orientation.  However, the Board believes that 
overall the veteran's disability picture more nearly 
approximates that which allows for a 70 percent rating.  See 
38 C.F.R. §§ 4.7, 4.21 (1999). 

The Board is of course aware of the veteran's problems with 
alcohol, which he attributes to self-medication of his PTSD 
but which have not been linked by medical evidence to his 
PTSD.  Nonetheless, it is clear to the Board that the 
veteran's PTSD, alone, causes impairment which is consistent 
with the assignment of a 70 percent disability rating.  It 
appears from the evidence of record that the severe 
impairment in occupational and social functioning 
demonstrated in the record is attributable in large measure 
to PTSD.  In particular, the veteran has indicated that 
nightmares involving combat in Vietnam interfere with his 
sleep and that he persistently re-experiences events from 
Vietnam.  His isolation and anger and irritability have 
similarly been attributed to PTSD.

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of total occupational and 
social impairment.  The competent evidence of record does not 
demonstrate that the veteran exhibits a gross impairment in 
thought processes or communication, persistent delusions of 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.  He appears to be able to function 
acceptably on a daily basis, including attending daily church 
services and does volunteer work.  The Board is of course 
aware that he was convicted of assault, but this appears to 
have been an isolated incident.  Also of interest is that the 
incident involved his firing a .22 caliber rifle over the 
heads of some "juvenile delinquents" who he believed were 
threatening tourists.  In general, the evidence demonstrates 
that although the veteran PTSD causes him significant 
difficulties, it does not cause total impairment.

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 70 percent 
disability rating, but not greater.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 70 percent disability rating for the 
veteran's service connected PTSD.  Additionally, for the 
reasons and bases stated above, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 70 percent.






CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

